UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6927


LARRY D. MOSLEY,

                      Plaintiff – Appellant,

          v.

GENE JOHNSON, Director for the Virginia Department of
Corrections; WALRATH, Mr., Unit Manager; MS. MASSENBURG,
Grievance Coordinator; S. HATCH, Ms., Fiscal Technician
(Business Office); MS. ROLLINS, Operations Manager (Claim
# 2),

                      Defendants – Appellees,

          and

JOHN M. JABE, Deputy Director of Operations; JAMES R.
CAMACHE, Deputy Director of Community Operations; DAVID
ROBINSON, Regional Director, VDOC,

                      Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:09-cv-00992-LO-JFA)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Larry D. Mosley, Appellant Pro Se. John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Larry   D.    Mosley       appeals    the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed   the    record        and     find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Mosley v. Johnson, No. 1:09-cv-00992-LO-JFA (E.D. Va.

filed May 23, 2011 and entered May 25, 2011).                    We dispense with

oral   argument     because      the     facts    and   legal    contentions     are

adequately    presented     in     the    materials     before     the   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           3